Field, J.
The court gave the first ruling requested, and, in addition, said in substance, that the stock of liquors kept, and the circumstances under which the liquors were kept, or the fact that the dwelling-house was a place of common resort, would be evidence upon the question whether the liquors were kept for use or for sale.
We think that the evidence recited in the exceptions, of the quantity of whiskey found, and of the manner in which it was concealed, and of the utensils found with it which smelt of whiskey, considered in connection with the evidence of the men seen in the alley with bottles, and of their drinking from the bottles, and of the subsequent signs of intoxication, had some tendency to show that the liquors in the dwelling-house were kept for sale, and that these men obtained intoxicating liquors there. It did not appear that, in any other of the tenements which opened upon the alley, intoxicating liquors were kept. The jury must have understood that it was for them to determine whether this dwelling-house was a place of common resort. We see no error in the rulings.

Exceptions overruled.